DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
Information Disclosure Statement
The information disclosure statement filed 09/07/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The U.S. Patent Application Publications that have been listed, have been considered.
Allowable Subject Matter
Claims 1-9, 11-19, 21-28, and 30 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a decoder (method, encoder, non-transitory computer-readable medium) comprising: an extractor configured for extracting, from a data stream representing encoded video information, information related to first and second maximum region sizes, first and second subdivision information, and a maximum hierarchy level, wherein the first maximum region size and the first subdivision information are associated with prediction coding, and the second maximum region size and the second subdivision information are associated with transform coding; a divider configured for: dividing an array of information samples representing a spatially sampled portion of the video information into a first set of root regions based on the first maximum region size, sub-dividing at least one of the first set of root regions into a first set of sub-regions using recursive multi-tree partitioning based on the first subdivision information, based on a size of at least one of the first set of sub-regions and the second maximum region size, dividing at least one of the first set of sub-regions into a second set of root regions of the second maximum region size, and sub-dividing a root region of the second set of root regions into a second set of sub-regions using recursive multi-tree partitioning based on the second subdivision information and the maximum hierarchy level, wherein the second subdivision information includes a binary flag, different from the information related to second maximum region size, and associated with the root region of the second set of root regions; and a reconstructor configured for reconstructing the array of information samples using prediction coding in accordance with the first set of sub-regions and transform coding in accordance with the second set of sub-regions.
Chen et al. (Hereafter, “Chen”) [US 2010/0086031 A1] discloses that the techniques are described for encoding and decoding digital video data using macroblocks that are larger than the macroblocks prescribed by conventional video encoding and decoding standards [See Chen, Abstract]. For example, the techniques include encoding and decoding a video stream using macroblocks comprising greater than 16x16 pixels, for example, 64x64 pixels [See Chen, Abstract]. In one example, an apparatus includes a video encoder configured to receive a video coding unit, determine a first rate-distortion metric for encoding the video coding unit using first video blocks with sizes of 16x16 pixels, determine a second rate-distortion metric for encoding the video coding unit using second video blocks with sizes of more than 16x16 pixels, encode the video coding unit using the first video blocks when the first rate-distortion metric is less than second rate-distortion metric, and encode the video coding unit using the second video blocks when the second rate-distortion metric is less than the first rate-distortion metric [See Chen, Abstract]. In another example, the disclosure provides a method comprising encoding, with a video encoder, a coded unit comprising a plurality of video blocks, wherein at least one of the plurality of video blocks comprises a size of more than 16x16 pixels, and generating syntax information for the coded unit that includes a maximum size value, wherein the maximum size value indicates a size of a largest one of the plurality of video blocks in the coded unit [See Chen, 0024]. Following intra-predictive or inter-predictive coding to produce predictive data and residual data, and following any transforms (such as the 4x4 or 8x8 integer transform used in H.264/AVC or a discrete cosine transform DCT) to produce transform coefficients, quantization of transform coefficients may be performed [See Chen, 0082]. Quantization generally refers to a process in which transform coefficients are quantized to possibly reduce the amount of data used to represent the coefficients [See Chen, 0082]. The quantization process may reduce the bit depth associated with some or all of the coefficients [See Chen, 0082]. For example, an n-bit value may be rounded down to an m-bit value during quantization, where n is greater than m [See Chen, 0082]. 
Following quantization, entropy coding unit 46 entropy codes the quantized transform coefficients [See Chen, 0101]. For example, entropy coding unit 46 may perform content adaptive variable length coding (CAVLC), context adaptive binary arithmetic coding (CABAC), or another entropy coding technique [See Chen, 0101]. Following the entropy coding by entropy coding unit 46, the encoded video may be transmitted to another device or archived for later transmission or retrieval [See Chen, 0101]. The coded bitstream may include entropy coded residual transform coefficient blocks, motion vectors for such blocks, MB64_delta_QP values for each 64x64 pixel macroblock, and other syntax elements including, for example, macroblock-type identifier values, coded unit headers indicating the maximum size of macroblocks in the coded unit, QPY values, coded block pattern (CBP) values, values that identify a partitioning method of a macroblock or sub-block, and transform size flag values, as discussed in greater detail below [See Chen, 0101]. In the case of context adaptive binary arithmetic coding, context may be based on neighboring macroblocks [See Chen, 0101]. Summer 64 sums the residual blocks with the corresponding prediction blocks generated by motion compensation unit 54 or intra-prediction unit to form decoded blocks [See Chen, 0109]. If desired, a deblocking filter may also be applied to filter the decoded blocks in order to remove blockiness artifacts [See Chen, 0109]. The decoded video blocks are then stored in reference frame store 62, which provides reference blocks for subsequent motion compensation and also produces decoded video for presentation on a display device (such as device 32 of FIG. 1) [See Chen, 0109]. The decoded video blocks may each comprise a 64x64 pixel macroblock, 32x32 pixel macroblock, or other larger-than-standard macroblock [See Chen, 0109]. Some macroblocks may include partitions with a variety of different partition sizes [See Chen, 0109].
When a block at one level is partitioned using four equally-sized sub-blocks, any or all of the sub-blocks may be partitioned according to the partition patterns of the next level [See Chen, 0113]. That is, for an NxN block that has been partitioned at level x into four equally sized sub-blocks (N/2)x(N/2), any of the (N/2)x(N/2) sub-blocks can be further partitioned according to any of the partition patterns of level x+1 [See Chen, 0113]. Thus, a 32x32 pixel sub-block of a 64x64 pixel macroblock at level 0 can be further partitioned according to any of the patterns shown in FIG. 4A at level 1, e.g., 32x32, 32x16 and 32x16, 16x32 and 16x32, or 16x16, 16x16, 16x16 and 16x16 [See Chen, 0113]. Likewise, where four 16x16 pixel sub-blocks result from a 32x32 pixel sub-block being partitioned, each of the 16x16 pixel sub-blocks can be further partitioned according to any of the patterns shown in FIG. 4A at level 2 [See Chen, 0113]. Where four 8x8 pixel sub-blocks result from a 16x16 pixel sub-block being partitioned, each of the 8x8 pixel sub-blocks can be further partitioned according to any of the patterns shown in FIG. 4A at level 3 [See Chen, 0113]. In the above manner, encoders and/or decoders may utilize hierarchical CBP values to represent whether a large macroblock (e.g., 64x64 or 32x32) and partitions thereof include at least one non-zero coefficient or all zero coefficients [See Chen, 0133]. Accordingly, an encoder may encode a large macroblock of a coded unit of a digital video stream, such that the macroblock block comprises greater than 16x16 pixels, generate block-type syntax information that identifies the size of the block, generate a CBP value for the block, such that the CBP value identifies whether the block includes at least one non-zero coefficient, and generate additional CBP values for various partition levels of the block, if applicable [See Chen, 0133].
Video encoder 20 may select the block-based syntax to use based on a largest block, i.e., maximum block size, in the set of blocks for the coded unit [See Chen, 0202]. The maximum block size may correspond to the size of a largest macroblock included in the coded unit [See Chen, 0202]. Accordingly, video encoder 20 may determine the largest sized block in the set (302) [See Chen, 0202]. In the example of FIG. 17, video encoder 20 may also determine the smallest sized block in the set (304) [See Chen, 0202]. As discussed above, the hierarchical coded block pattern of a block has a length that corresponds to whether partitions of the block have a non-zero, quantized coefficient [See Chen, 0202]. In some examples, video encoder 20 may include a minimum size value in syntax information for a coded unit [See Chen, 0202]. In some examples, the minimum size value indicates the minimum partition size in the coded unit [See Chen, 0202]. The minimum partition size, e.g., the smallest block in a coded unit, in this manner may be used to determine a maximum length for the hierarchical coded block pattern [See Chen, 0202].
Chen fails to explicitly disclose sub-dividing a root region of the second set of root regions into a second set of sub-regions using recursive multi-tree partitioning based on the second subdivision information and the maximum hierarchy level, wherein the second subdivision information includes a binary flag, different from the information related to second maximum region size, and associated with the root region of the second set of root regions.
Gonzalez [US 2007/0005795 A1] a method of generating an object oriented interactive multimedia file, including encoding data comprising at least one of video, text, audio, music and/or graphics elements as a video packet stream, text packet stream, audio packet stream, music packet stream and/or graphics packet stream respectively, combining the packet streams into a single self-contained object, said object containing its own control information, placing a plurality of the objects in a data stream, and grouping one or more of the data streams in a single contiguous self-contained scene, the scene including format definition as the initial packet in a sequence of packets [See Gonzalez, Abstract]. An encoder for executing the method is provided together with a player or decoder for parsing and decoding the file, which can be wirelessly streamed to a portable computer device, such as a mobile phone or a PDA [See Gonzalez, Abstract]. The object controls provide rendering and interactive controls for objects allowing users to control dynamic media composition, such as dictating the shape and content of interleaved video objects, and control the objects received [See Gonzalez, Abstract]. 
The spatial encoder 18 uses a tree splitting method to recursively partition each frame into smaller polygons according to a splitting criteria [See Gonzalez, 0381]. A quad tree split 23d method used, as is shown in FIG. 23 [See Gonzalez, 0381]. In one instance, that of zeroth order interpolation, this attempts to represent the image 23a by a uniform block, the value of which is equal to the global mean value of the image [See Gonzalez, 0381]. In another instance, first or second order interpolation may be used [See Gonzalez, 0381]. If, at some locations of the image, the difference between this representative value and the real value exceeds some tolerance threshold, then the block is recursively subdivided uniformly, into two or four subregions, and a new mean is calculated for each subregion [See Gonzalez, 0381]. For lossless image encoding, there is no tolerance threshold [See Gonzalez, 0381]. The tree structures 23d, 23e, 23f are composed of nodes and pointers, where each node represents a region and contains pointers to any child nodes representing subregions which may exist [See Gonzalez, 0381]. There are two types of nodes: leaf 23b and non-leaf 23c nodes [See Gonzalez, 0381]. Leaf nodes 23b are those that are not further decomposed and as such have no children, instead containing a representative value for the implied region [See Gonzalez, 0381]. Non-leaf nodes 23c do not contain a representative value, since these consist of further subregions and as such contain pointers to the respective child nodes [See Gonzalez, 0381]. These can also be referred to as parent nodes [See Gonzalez, 0381].
Gonzalez fails to explicitly disclose sub-dividing a root region of the second set of root regions into a second set of sub-regions using recursive multi-tree partitioning based on the second subdivision information and the maximum hierarchy level, wherein the second subdivision information includes a binary flag, different from the information related to second maximum region size, and associated with the root region of the second set of root regions.
Kondo et al. (Hereafter, “Kondo”) [US 6,408,097 A1] discloses in a picture coding apparatus and a picture coding method, when a picture data is hierarchically coded, compression efficiency can be improved, and the deterioration of picture quality can be reduced [See Kondo, Abstract]. When a picture data is hierarchically coded by utilizing a recursive hierarchical representation, adaptive division of block is performed corresponding to the characteristic of the picture data and then coding is performed, and thus obtained hierarchical coded data is transmitted, so that the block of the lower hierarchy can be adaptively divided, thereby the information quantity such as a plane portion of picture can be reduced [See Kondo, Abstract]. At the adding circuit 29, the output of the decoder 23 is added to the interpolated data of the fourth hierarchy data D24 which is obtained from the interpolating filter 26, hereby the third hierarchy data D23 is restored [See Kondo, Col. 2]. Similarly, at the adding circuit 30, the output of the decoder 22 is added to the interpolated data of the third hierarchy data D23 which is obtained from the interpolating filter 27, hereby the second hierarchy data D22 is restored [See Kondo, Col. 2]. Furthermore, at the adding circuit 31, the output of the decoder 21 is added to the interpolated data of the second hierarchy data D22 which is obtained from the interpolating filter 28, hereby the first hierarchy data D21 is restored [See Kondo, Col. 2]. In the picture coding device which realizes such a hierarchical coding method, the input picture data is divided into the plural hierarchy data and coded, therefore the data quantity is inevitably increased by the amount of the hierarchy component [See Kondo, Col. 2]. Consequently, there is a problem that the compression efficiency is lowered for the amount of the increasing, in comparison with a high efficiency coding method which does not utilize the hierarchical coding [See Kondo, Col. 2]. Besides, there is a problem that in the case where the improvement of the compression efficiency is aimed, the deterioration of picture quality is induced, due to the quantizer which is applied between each hierarchy data [See Kondo, Col. 2].
Kondo fails to explicitly disclose sub-dividing a root region of the second set of root regions into a second set of sub-regions using recursive multi-tree partitioning based on the second subdivision information and the maximum hierarchy level, wherein the second subdivision information includes a binary flag, different from the information related to second maximum region size, and associated with the root region of the second set of root regions.
Wan [US 2004/0028049 A1] discloses a method (900) for communicating at least part of a structure of a document (104) described by a hierarchical representation (102) [See Wan, Abstract]. The method identifies (902) the hierarchical representation (eg. the tree structure) of the document (104) [See Wan, Abstract]. The identification is preferably performed using XML tags [See Wan, Abstract]. The representation is then packetized (906) into a plurality of data packets [See Wan, Abstract]. At least one link is then created (908) between a pair of the packets, the link acting to represent an interconnection between corresponding components (eg. structure and content) of the representation [See Wan, Abstract]. The packets are then formed (910) into a stream for communication [See Wan, Abstract]. The links maintain the hierarchical representation within the packets [See Wan, Abstract]. Traditionally, XML documents are mostly stored and transmitted in their raw textual format [See Wan, 0042]. In some applications, XML documents are compressed using some traditional text compression algorithms for storage or transmission, and decompressed back into XML before they are parsed and processed [See Wan, 0042]. According to the present disclosure, another way for encoding an XML document is to encode the tree hierarchy of the document (such as the DOM representation of the document) [See Wan, 0043]. The encoding may be performed in a breadth-first or depth-first manner [See Wan, 0043]. To make the compression and decoding more efficient, the XML structure, denoted by tags within the XML document, can be separated from the text of the XML document and encoded [See Wan, 0043]. When transmitting the encoded document, the structure and the text can be sent in separate streams or concatenated into a single stream [See Wan, 0043].
Wan fails to explicitly disclose sub-dividing a root region of the second set of root regions into a second set of sub-regions using recursive multi-tree partitioning based on the second subdivision information and the maximum hierarchy level, wherein the second subdivision information includes a binary flag, different from the information related to second maximum region size, and associated with the root region of the second set of root regions.
Divorra Escoda et al. (Hereafter, “Divorra”) [US 2009/0196517 A1] discloses methods and apparatus for reduced resolution partitioning [See Divorra, Abstract]. An apparatus includes an encoder for encoding video data using adaptive tree-based frame partitioning, wherein partitions are obtained from a combination of top-down tree partitioning and bottom-up tree joining [See Divorra, Abstract]. The video decoder 400 includes an input buffer 410 having an output connected in signal communication with a first input of the entropy decoder with super-macroblock extensions 445 [See Divorra, 0069]. A first output of the entropy decoder with super-macroblock extensions 445 is connected in signal communication with a first input of an inverse transformer and inverse quantizer with super-macroblock extensions 450 [See Divorra, 0069]. An output of the inverse transformer and inverse quantizer with super-macroblock extensions 450 is connected in signal communication with a second non-inverting input of a combiner 425 [See Divorra, 0069]. An output of the combiner 425 is connected in signal communication with a second input of a deblocking filter 465 and a first input of an intra prediction module 460 [See Divorra, 0069]. A second output of the deblocking filter 465 is connected in signal communication with a first input of a reference picture buffer 480 [See Divorra, 0069]. An output of the reference picture buffer 480 is connected in signal communication with a second input of a motion compensator 470 [See Divorra, 0069]. A second output of the entropy decoder with super-macroblock extensions 445 is connected in signal communication with a third input of the motion compensator 470 and a first input of the deblocking filter 465 [See Divorra, 0070]. A third output of the entropy decoder with super-macroblock extensions 445 is connected in signal communication with an input of a decoder controller with super-macroblock extensions 405 [See Divorra, 0070]. A first output of the decoder controller with super-macroblock extensions 405 is connected in signal communication with a second input of the entropy decoder with super-macroblock extensions 445 [See Divorra, 0070]. A second output of the decoder controller with super-macroblock extensions 405 is connected in signal communication with a second input of the inverse transformer and inverse quantizer with super-macroblock extensions 450 [See Divorra, 0070]. A third output of the decoder controller with super-macroblock extensions 405 is connected in signal communication with a third input of the deblocking filter 465 [See Divorra, 0070]. A fourth output of the decoder controller with super-macroblock extensions 405 is connected in signal communication with a second input of the intra prediction module 460, with a first input of the motion compensator 470, and with a second input of the reference picture buffer 480 [See Divorra, 0070]. 
 An output of the motion compensator 470 is connected in signal communication with a first input of a switch 497 [See Divorra, 0071]. An output of the intra prediction module 460 is connected in signal communication with a second input of the switch 497 [See Divorra, 0071]. An output of the switch 497 is connected in signal communication with a first non-inverting input of the combiner 425 [See Divorra, 0071]. An input of the input buffer 410 is available as an input of the decoder 400, for receiving an input bitstream [See Divorra, 0072]. A first output of the deblocking filter 465 is available as an output of the decoder 400, for outputting an output picture [See Divorra, 0072]. In accordance with various embodiments of the present principles, this aspect of the prior art is preserved (the ability to partition and sub-partition blocks into progressively smaller partitions) while also allowing, unlike the prior art, the ability to adaptively merge or group blocks into "super-macroblocks", by merging blocks from the initial uniform grid in the set of possible frame partitions, without needing major changes into the structure, architecture and/or coding tables of the decoder [See Divorra, 0075]. In an embodiment, virtually bigger macroblocks are defined into video encoders/decoders by only inserting some small extra syntax signaling into the coded stream [See Divorra, 0075]. As one feature in accordance with an embodiment, the decoder architecture uses the syntax in a way that allows such architecture to keep being based according to the size of the original initial block partition grid of video frames, while profiting from the use of super-macroblocks [See Divorra, 0075]. This allows present video coding strategies, such as the MPEG-4 AVC Standard, to be easily extendable in order to introduce the use of the super-macroblocks (e.g. 32x32 blocks in the MPEG-4 AVC Standard, in order to have 32x32, 16x32, 32x16, 16x16, 16x8, 8x16, 8x8, 8x4, 4x8, 4x4 as possible partitions) [See Divorra, 0075]. It is to be appreciated that the term "super-macroblocks" is used herein to refer to a block that is larger than the 16x16 block size (or macroblock) that is currently the largest available block size in the MPEG-4 AVC Standard, such larger block size being, for example, 32x32, 32x16, or 16x32, and which are created by forming hierarchical unions of blocks [See Divorra, 0076]. Indeed, such created super-macroblocks may be rectangular and/or square [See Divorra, 0076]. Therefore, in an embodiment, a syntax-based approach is used in order to adaptively enable the use of bigger frame partitions by introducing relatively minor changes into the coding syntax, table and/or encoders/decoders, and without any significant change to the information and decoder architecture [See Divorra, 0077]. In accordance with the embodiment, at the encoder, the image is initially partitioned into a set of mid-sized image blocks [See Divorra, 0077]. Some of these mid-sized image blocks may then be further partitioned as desired, while others of these mid-sized image blocks may be grouped or merged into larger blocks [See Divorra, 0077]. This adaptive approach enables a greater coding efficiency than was possible in other prior art systems [See Divorra, 0077].
Divorra fails to explicitly disclose sub-dividing a root region of the second set of root regions into a second set of sub-regions using recursive multi-tree partitioning based on the second subdivision information and the maximum hierarchy level, wherein the second subdivision information includes a binary flag, different from the information related to second maximum region size, and associated with the root region of the second set of root regions.
Lee et al. (Hereafter, “Lee”) [US 2011/0243249 A1] discloses an apparatus and method of encoding and an apparatus and method of decoding a video by performing in-loop filtering based on coding units are provided [See Lee, Abstract]. The encoding method includes: splitting a picture into a maximum coding unit; separately determining coding units for outputting encoding results according to a coded depth for deeper coding units that are hierarchically structured according to depths indicating a number of times the coding units are spatially split from the maximum coding unit, wherein the coding units are hierarchical according to the depths in a same region in the maximum coding unit and are independent according to the coded depth in other regions; and determining a filtering unit for performing in-loop filtering so as to minimize an error between the maximum coding unit and an original picture, based on the coding units, and performing in-loop filtering based on the filtering unit [See Lee, Abstract].
FIG. 14 is a block diagram of a video encoding and decoding system 1400 performing in-loop filtering [See Lee, 0176]. An encoder 1410 of the video encoding and decoding system 1400 transmits an encoded datastream of a video, and a decoder 1450 receives and decodes the datastream and outputs a restored image [See Lee, 0177]. A predictor 1415 of the encoder 1410 outputs a reference image by performing inter prediction and intra prediction [See Lee, 0178]. A residual component between the reference image and a current input image passes through a transform/quantization unit 1420 and then is output as a quantized transformation coefficient [See Lee, 0178]. The quantized transformation coefficient passes through an entropy encoder 1425 and then is output as a decoded datastream [See Lee, 0178]. The quantized transformation coefficient passes through an inverse-quantization/inverse-transform unit 1430 and then is restored as data of a spatial domain, and the restored data of the spatial domain passes through a deblocking filter 1435 and a loop filtering unit 1440 and then is output as a restored image [See Lee, 0178]. The restored image may pass through the predictor 1415 and then may be used as a reference image for a next input image [See Lee, 0178]. Encoded image data of the datastream received by the decoder 1450 passes through an entropy decoder 1455 and an inverse-quantization/inverse-transform unit 1460 and then is restored as a residual component of a spatial domain [See Lee, 0179]. Image data of the spatial domain is created by synthesizing a reference image output from a predictor 1475 and the residual component, and a restored image of a current original image may be output by passing through a deblocking filter 1465 and a loop filtering unit 1470 [See Lee, 0179]. The restored image may be used as a reference image for a next original image [See Lee, 0179].
Lee fails to explicitly disclose sub-dividing a root region of the second set of root regions into a second set of sub-regions using recursive multi-tree partitioning based on the second subdivision information and the maximum hierarchy level, wherein the second subdivision information includes a binary flag, different from the information related to second maximum region size, and associated with the root region of the second set of root regions.
Lee et al. (Hereafter, “Lee096” [US 2011/0019096 A1] discloses a method and a system for adaptive image enhancement are provided for measuring the image quality of a pixel region in a frame, performing an image classification based on the image quality measurement, and enhancing image quality by applying operations according to image classification of the region [See Lee096, Abstract]. Also provided is a method as above including the steps of dividing a frame into P pixel regions; and for each one of the pixel regions measuring the image quality; assigning an image quality class; and enhancing the image [See Lee096, Abstract]. Also provided is a system for adaptive image enhancement including a circuit to measure the image quality of a pixel region in a frame in a source video image; a circuit to perform an image classification of the region based on the image quality measurement; and a circuit to enhance the image quality of the region in the source video image a by applying operations based on the image classification of the frame [See Lee096, Abstract]. 
In some embodiments of spectral measurement 101, a spectral decomposition may be performed with one (1) or more bandpass filters [See Lee096, 0028]. To reduce implementation costs, a smaller number of bandpass filters (e.g. 1) may operate sequentially through each of the selected number of spectral bands (e.g. 4), over different regions of an image and over a number of frames [See Lee096, 0028]. Thus, full frame statistics may be accumulated to provide stable and reliable results [See Lee096, 0028]. Some embodiments of the present invention include spectral measurement 101 and spectral histogram 102 performed only in the horizontal direction, thereby providing a reduced implementation cost [See Lee096, 0028]. Some embodiments of the present invention may perform spectral measurement 101 and spectral histogram 102 in both horizontal and vertical directions, thus providing additional accuracy for more reliability and consistency of the measurements [See Lee096, 0028]. The additional measurements in the vertical direction may detect objects that are horizontally oriented and appear to the horizontal filter as low bandwidth objects, thus providing a more robust implementation [See Lee096, 0028]. The vertical spectral measurements can be used in correlation with, or independent of, the horizontal spectral measurements, thereby enabling vertically specific image enhancements [See Lee096, 0028]. Spectral measurement 101 is divided into frequency bands of interest that may be selected empirically or specifically, detecting quality of content and correlating quality with the frequency band of enhancements [See Lee096, 0029]. For example, when a 1080p HD signal is received, it may be of native resolution 1920x1080 or up-scaled from various sources such as Compact Disk digital video (VCD), the National Television System Committee (NTSC, for analog television systems), digital video disk (DVD), or 720p (HDTV with 720 pixels of vertical resolution) [See Lee096, 0029].
Lee096 fails to explicitly disclose sub-dividing a root region of the second set of root regions into a second set of sub-regions using recursive multi-tree partitioning based on the second subdivision information and the maximum hierarchy level, wherein the second subdivision information includes a binary flag, different from the information related to second maximum region size, and associated with the root region of the second set of root regions.
Shi et al. (Hereafter, “Shi”) [US 2011/0170595 A1] discloses a transcoder and methods of encoding inter-prediction frames of a downsampled video wherein the downsampled video is a spatially downsampled version of a full-resolution video [See Shi, Abstract]. Full-resolution motion vectors are downscaled and a weighting factor is calculated for each downscaled motion vector based upon the transform domain residual coefficients associated with that full-resolution motion vector [See Shi, Abstract]. A motion vector prediction is made based on the weighted average using the downscaled motion vectors and their weighting factors [See Shi, Abstract].
In a third aspect, the present application discloses a third method of encoding a downsampled video, wherein the downsampled video is a spatially downsampled version of a full-resolution video, the downsampled video including a frame having a macroblock that corresponds to at least two full-resolution macroblocks in a corresponding frame of the full-resolution video, each of the at least two full-resolution macroblocks having an associated full-resolution coding mode that defines the partitioning of the respective full-resolution macroblocks [See Shi, 0151]. The method includes determining an initial partitioning of the macroblock based on downsampling of the full-resolution macroblocks subject to a minimum partition size, wherein the initial partitioning divides the macroblock into a plurality of partitions; and storing the initial partitioning in a quad-tree data structure wherein each of the plurality of partitions is a leaf node, each leaf node having a parent node, wherein the quad-tree data structure corresponds to the spatial relationships amongst the plurality of partitions [See Shi, 0151]. The method then includes, recursively, identifying possible mergers, wherein each possible merger comprises the combination of two or more leaf nodes to create a larger partition, and wherein the two or more leaf nodes in each combination have a common parent node, and determining whether the larger partition has a smaller rate-distortion cost than the cumulative rate-distortion cost of the two or more leaf nodes and, if so, merging the two or more leaf nodes to generate an updated partitioning with the larger partition as a new leaf node [See Shi, 0151]. The method further includes encoding the downsampled video to generate an encoded downsampled video, including encoding the macroblock using the updated partitioning, after determining that no further possible mergers are identifiable [See Shi, 0151].
Shi fails to explicitly disclose sub-dividing a root region of the second set of root regions into a second set of sub-regions using recursive multi-tree partitioning based on the second subdivision information and the maximum hierarchy level, wherein the second subdivision information includes a binary flag, different from the information related to second maximum region size, and associated with the root region of the second set of root regions.
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482